 

Exhibit 10.1



AMENDMENT NO. 4 TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT

AND
AMENDMENT NO. 2 TO PLEDGE AND SECURITY AGREEMENT

AMENDMENT NO. 4 TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT AND AMENDMENT NO.
2 TO PLEDGE AND SECURITY AGREEMENT, dated as of October 16, 2015 (this
“Amendment”), is made with reference to (i) that certain Senior Secured Term
Loan Facility Agreement dated as of February 15, 2013 by and among Ocwen Loan
Servicing, LLC, a Delaware limited liability company (the “Borrower”), Ocwen
Financial Corporation, a Florida corporation (the “Parent”), certain
subsidiaries of the Parent (the “Subsidiary Guarantors”), the Lenders party
thereto, and Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent (in such capacity, the “Collateral
Agent”) (as amended by Amendment No. 1 to Senior Secured Term Loan Facility
Agreement and Amendment No. 1 to Pledge and Security Agreement, dated as of
September 23, 2013 (“Amendment No. 1”), as further amended by Amendment No. 2 to
Senior Secured Term Loan Facility Agreement, dated as of March 2, 2015, as
further amended by Amendment No. 3 to the Senior Secured Term Loan Facility
Agreement, dated as of April 17, 2015 the “Credit Agreement”), and (ii) that
certain Pledge and Security Agreement, dated as of February 15, 2013, among the
Borrower, the Parent, the Subsidiary Guarantors and the Collateral Agent (as
amended by Amendment No. 1, the “Security Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Credit Agreement.

RECITALS

The Borrower has requested that the Required Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement and the Security
Agreement, in accordance with the requirements of Section 10.05 of the Credit
Agreement, and the Required Lenders and the Administrative Agent are willing to
so agree subject to the terms and conditions contained in this Amendment.

Subject to the terms and conditions set forth herein, on the Amendment No. 4
Effective Date (as defined below), each Lender delivering an executed signature
page to this Amendment to the Administrative Agent at or prior to 12:00 noon,
New York City time, on October 16, 2015 (each a “Consenting Lender”) has
consented to this Amendment and the amendments set forth herein.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, the receipt and adequacy of which are hereby
acknowledged, the Borrower, the Required Lenders and the Administrative Agent
hereby agree as follows:

1.            Amendments to the Credit Agreement.

(a)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order:

“Amendment No. 4 Effective Date” means October 20, 2015.

1

 

“Designated Jurisdiction” means each jurisdiction approved by the Administrative
Agent (such approval not to be unreasonably withheld).

“Designated Subsidiary” means any Foreign Subsidiary organized under the laws of
any Designated Jurisdiction that is designated as a Subsidiary Guarantor
pursuant to Section 5.10 by notice in writing to the Administrative Agent.

“Specified Loan Value” means (a) the fair value of all receivables evidencing
loans made to unaffiliated third parties held by Parent and its Subsidiaries on
a consolidated basis less (b) the aggregate outstanding amount of Indebtedness
under any repurchase agreement or other financing agreement that is secured by
and attributable to such loans.

(b)           The definition of “Applicable Margin” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety, and replaced with the
following:

“Applicable Margin” means (i) with respect to Initial Term Loans that are
Eurodollar Rate Loans, (x) prior to the Amendment No. 4 Effective Date, 3.75%,
and (y) on or after the Amendment No. 4 Effective Date, 4.25% per annum; and
(ii) with respect to Initial Term Loans that are Base Rate Loans, (x) prior to
the Amendment No. 4 Effective Date, 2.75%, and (y) on or after the Amendment No.
4 Effective Date 3.25% per annum. Nothing in this definition shall limit the
right of the Administrative Agent or any Lender under Section 2.07 or
Article VIII and the provisions of this definition shall survive the termination
of this Agreement.

(c)           The definition of “Core Business Activities” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety, and replaced with the
following:

“Core Business Activities” means (v) loan servicing and collection activities
and ancillary services directly related thereto (including, but not limited to,
the making of servicer advances and financing of advances), (w) asset management
for investors that are not a part of the Parent’s consolidated group and
management of loans, real estate owned and securities portfolios for investors
that are not a part of the Parent’s consolidated group, (x) originating,
acquiring, investing in, pooling, securitizing and/or selling Servicing
Advances, MSRs, residential and commercial mortgage loans (including reverse
mortgage loans) or other loans, leases, mortgage-backed securities and other
mortgaged related securities or derivatives, consumer receivables, REO Assets or
Residual Interests and other similar assets (or any interests in any of the
foregoing), (y) providing warehouse financings to third-party mortgage
originators, and (z) support services to third-party lending and loan investment
and servicing businesses (including any due diligence services, loan
underwriting services, real estate title services, provision of broker-price
opinions and other valuation services), collection of consumer receivables,
bankruptcy assistance and solution activities, and the provision of
technological support products and services related to the foregoing; and
businesses that are reasonably related, ancillary or complementary thereto or
reasonable developments or extensions thereof; provided, however, that Parent,
the Borrower and each of their respective Affiliates may be permitted to make
material changes to their Core Business Activities insofar as these changes
relate to originating, acquiring, securitizing and/or selling loans that are
purchased, insured, guaranteed or securitized by any Specified Government
Entity.

2

 

(d)           The definition of “Grantor” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety, and replaced with the following:

“Grantor” shall mean “Grantor” as defined in the Security Agreement and each
Designated Subsidiary that grants a lien pursuant to any Security Document.

(e)           The definition of “LTV Ratio” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety, and replaced with the following:

“LTV Ratio” means the loan-to-value ratio as of the last day of any Fiscal
Quarter of (i) the aggregate principal amount of the Loans then outstanding, to
(ii) the sum of (A) Specified Net Servicing Advances, plus (B) Specified
Deferred Servicing Fees that are subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent for the benefit of the Lenders, plus (C)
Specified MSR Value of all Specified MSRs that are subject to a valid and
perfected First Priority Lien in favor of the Collateral Agent for the benefit
of the Lenders, plus (D) the greater of zero and the result of (x) all
unrestricted Cash and Cash Equivalents that are subject to a valid and perfected
First Priority Lien in favor of the Collateral Agent for the benefit of the
Lenders, minus (y) $50,000,000, plus (E) Advance Facility Reserves, plus (F)
Specified Loan Value, plus (G) without duplication of clause (D), the fair value
of marketable securities held by Parent and its Subsidiaries that are subject to
a valid and perfected First Priority Lien in favor of the Collateral Agent for
the benefit of the Lenders as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered to the Lenders
pursuant to Section 5.01(b) or (c).  For the avoidance of doubt, the Specified
MSR Value in clause (C) shall only include rights to payment under those
Servicing Agreements for which an acknowledgement agreement from the relevant
Specified Government Entity of the type set forth in Section 5.15(c) has been
obtained.

(f)           The definition of “Subsidiary Guarantor” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety, and replaced with the
following:

3

 

“Subsidiary Guarantor” means (i) each Material Subsidiary of Parent or the
Borrower; provided that an Excluded Subsidiary shall not be required to be a
Subsidiary Guarantor and (ii) each Designated Subsidiary of Parent or the
Borrower.

(g)           The definition of and “Specified Whole Loan Value” in Section 1.01
of the Credit Agreement are hereby deleted in their entirety.

(h)           Section 1.02 of the Credit Agreement is hereby amended by adding
the following language at the end of such Section:

“Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any change to Capital Lease accounting rules
from those in effect on the Amendment No. 4 Effective Date pursuant to
Accounting Standards Codification 840 and other lease accounting guidance as in
effect on the Amendment No. 4 Effective Date.”

(i)            Section 2.08 of the Credit Agreement is hereby amended by adding
the following clause (c) to the end of such Section

(c) On March 31, 2017, the Borrower shall pay to the Lenders fees in an amount
equal to, in the aggregate, 3.00% of the total outstanding amount of the Initial
Term Loans on such date. Such fees will be in all respects fully earned, due and
payable on such date and non-refundable and non-creditable thereafter.

(j)           The third sentence of Section 2.12(b) of the Credit Agreement is
hereby amended by deleting “provided that, (x) so long as no Event of Default
shall have occurred and be Continuing at the time of receipt of such proceeds
and (y) upon written notice to the Administrative Agent, directly or through one
or more of its Subsidiaries, the Borrower shall have the option to invest up to
25% of such Net Cash Proceeds within one hundred twenty (120) days of receipt
thereof in assets of the general type used in the business of the Borrower and
its Subsidiaries (provided that if, prior to the expiration of such one hundred
twenty (120) day period, the Borrower, directly or through its Subsidiaries,
shall have entered into a binding agreement providing for such investment on or
prior to the expiration of an additional ninety (90) day period, such one
hundred twenty (120) day period shall be extended to the date provided for such
investment in such binding agreement)” in the third sentence of such section.

(k)           Section 2.22(a)(y) of the Credit Agreement is hereby deleted in
its entirety, and replaced with the following:

(y) such amount that, both before and after giving effect to the making of any
Series of New Term Loans or increase in Initial Term Loans (1) during the period
prior to June 30, 2017, the LTV Ratio does not exceed a percentage equal to 35%
and (2) beginning June 30, 2017, the Borrower shall be in compliance with a
Corporate Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01(b) or (c) that is 0.50x lower than the Corporate Leverage Ratio for the
relevant period set forth in Section 6.07(b) (i.e., if the required ratio in
Section 6.07(b) is 4.00 to 1.0 the requirement to incur Indebtedness under this
clause (y)(2) shall be 3.50 to 1.0).

4

 

(l)           Clause (i) of Section 5.01(m) of the Credit Agreement is hereby
amended by adding the phrase “or any other Security Documents” following the
reference to “under the Security Agreement” in such Section.

(m)         Section 5.10(a) of the Credit Agreement is hereby amended by adding
the following language at the end of such Section:

“In the event that the Borrower wishes to designate any Designated Subsidiary as
a Subsidiary Guarantor it shall, on the date of such designation, deliver to the
Administrative Agent and Collateral Agent (i) a Counterpart Agreement with such
changes as maybe requested by or acceptable to the Administrative Agent, (ii) a
Pledge Supplement to the Security Agreement or such other agreements, documents
and instruments as the Administrative Agent may reasonably request in order to
grant and perfect a First Priority Lien in favor of the Collateral Agent in
substantially all assets of such Designated Subsidiary, and (iii) all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.01(b), (f) and (g) or equivalent in any applicable
foreign jurisdiction, including a customary opinion of counsel from the
jurisdiction of organization of such Designated Subsidiary, in each case, in
form and substance reasonably acceptable to the Administrative Agent.”

(n)           Section 5.10(c) of the Credit Agreement is hereby amended by
adding the phrase “and any Subsidiary that was designated as a Designated
Subsidiary” following the reference to “With respect to each new Subsidiary” in
such Section.

(o)           Section 6.01(o) of the Credit Agreement is hereby deleted in its
entirety, and replaced with the following:

(o) Junior Indebtedness of Parent or its Subsidiaries; provided that (i) no
Default or Event of Default shall exist before or after giving effect to the
incurrence of such Indebtedness and (ii) on a pro forma basis after giving
effect to the incurrence of such Junior Indebtedness and any Permitted
Acquisitions consummated with the proceeds of such Indebtedness (calculated in
accordance with Section 6.07(e)) as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered to the Lenders
pursuant to Section 5.01(b) or (c), (x) the Parent and its Subsidiaries shall be
in compliance with the financial covenants set forth in Section 6.07 and (y)
beginning June 30, 2017, the Corporate Leverage Ratio of the Parent and its
Subsidiaries shall not exceed 4.00 to 1.00.

5

 

(p)           Clause (ii) of the proviso to Section 6.04(c) of the Credit
Agreement is hereby deleted in its entirety, and replaced with the following:

(ii) the Parent shall be in compliance, on a pro forma basis after giving effect
to such Restricted Junior Payment as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), with (x) during the period prior to June 30, 2017,
Section 6.07(c) and (y) beginning June 30, 2017, Section 6.07(b);

(q)           Section 6.06(d) of the Credit Agreement is hereby amended by
replacing the references to “$40,000,000” and “$20,000,000” with “$100,000,000”
and “$50,000,000”, respectively.

(r)            Section 6.06(e) of the Credit Agreement is hereby deleted in its
entirety, and replaced with the following:

(e) (x) Consolidated Capital Expenditures with respect to the Borrower and its
Subsidiaries not in excess of (i) $30,000,000 for each Fiscal Year plus (ii) if,
on a pro forma basis after giving effect to such expenditures as of the last day
of the most recently ended Fiscal Quarter for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), the Parent is in compliance
with (I) during the period prior to June 30, 2017, Section 6.07(c) and (II)
beginning June 30, 2017, Section 6.07(b); (1) the Available Amount and (2) the
aggregate amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, Parent received from and after the Closing Date, in each case that is
Not Otherwise Applied; provided that the amount in clause (i) for any Fiscal
Year shall be increased by an amount equal to the excess, if any, of such amount
for the immediately preceding Fiscal Year over the actual amount of Consolidated
Capital Expenditures for such previous Fiscal Year and (y) Investments described
in clause (i) of the proviso to the definition of “Consolidated Capital
Expenditures”;

(s)           Section 6.06(j) of the Credit Agreement is hereby delete in its
entirety, and replaced with the following:

(j)           other Investments by Parent and its Subsidiaries in an aggregate
amount not to exceed the sum of (i) $20,000,000 during the term of this
Agreement and (ii) if, on a pro forma basis after giving effect to such
Investment as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), the Parent is in compliance with (I) during the period prior to June 30,
2017, Section 6.07(c) and (II) beginning June 30, 2017, Section 6.07(b), (1) the
Available Amount and (2) the aggregate amount of Net Cash Proceeds of equity
contributions to, or the sale of equity by, Parent received from and after the
Closing Date, in each case that is Not Otherwise Applied;

6

 

(t)           Section 6.06 of the Credit Agreement is amended to (i) delete the
“and” at the end of clause (r), (ii) rename the existing clause (s) as clause
(t) and (iii) adding the new clause (s) in proper order:

(s)           Investments in securities after the Amendment No. 4 Effective Date
in an aggregate amount not exceeding $150,000,000 at any one time; and

(u)           Sections 6.07(a), (b), (c) and (d) of the Credit Agreement are
hereby deleted in their entirety and replaced with the following:

(a)           Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
June 30, 2017, to be less than 4.00 to 1.00.

 

(b)           Corporate Leverage Ratio. Permit the Corporate Leverage Ratio as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
June 30, 2017 to be less than 3.50 to 1.00.

 

(c)           Consolidated Total Debt to Consolidated Tangible Net Worth. Permit
Consolidated Total Debt to Consolidated Tangible Net Worth as of the last day of
any Fiscal Quarter set forth below to exceed the ratio set forth below opposite
such Fiscal Quarter:

 

Fiscal Quarter Consolidated Total Debt to Consolidated Tangible Net Worth
September 30, 2015 5.00 to 1.00 December 31, 2015 4.50 to 1.00 March 31, 2016
4.00 to 1.00 June 30, 2016 4.00 to 1.00 September 30, 2016 and thereafter 3.50
to 1.00

 

(d)           LTV Ratio. Permit the LTV Ratio as of the last day of any Fiscal
Quarter set forth below to exceed the percentage set forth below opposite such
Fiscal Quarter:

7

 

Fiscal Quarter LTV Ratio September 30, 2015 50% December 31, 2015 40% March 31,
2016 40% June 30, 2016 40% September 30, 2016 40% December 31, 2016 30% March
31, 2017 30% June 30, 2017 30% September 30, 2017 30% December 31, 2017 and
thereafter 25%

(v)           The Compliance Certificate (Exhibit C to the Credit Agreement) is
hereby amended in its entirety and replaced with the form attached hereto as
Annex A.

2.             Amendments to the Security Agreement.

(a)           Section 1.1 of the Security Agreement is hereby amended by adding
the following definition in the appropriate alphabetical order:

“Excluded Homeward Assets” shall mean any assets of Homeward and its
Subsidiaries as set forth in Schedule 2.2 hereto as such schedule may be updated
from time to time pursuant to Section 14.”

(b)           The definition of “Excluded MSRs” in Section 1.1 of the Security
Agreement is hereby deleted in its entirety.

(c)           Section 2.2(j) of the Security Agreement is hereby amended by
replacing (i) each reference to “Excluded MSRs” with “Excluded Homeward Assets”
and (ii) the phrase “Fannie Mae or Freddie Mac” with the phrase “Fannie Mae,
Freddie Mac or any state regulatory agency with authority over Homeward and its
Subsidiaries.

(d)           Section 14 of the Security Agreement is hereby deleted in its
entirety, and replaced with the following:

Section 14.           UPDATES TO EXCLUDED HOMEWARD ASSETS

At any time, the Borrower shall have the right to deliver to the Collateral
Agent an update to the version of Schedule 2.2 hereto then in effect to reflect
amendments to the Excluded Homeward Assets; provided that (i) the Parent shall
be in pro forma compliance with the financial covenant set forth in Section 6.07
of the Credit Agreement after giving effect to the release of such Excluded
Homeward Assets as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered to the Lenders pursuant to
Section 5.01(b) or (c) of the Credit Agreement, (ii) no Default or Event of
Default shall have occurred and be Continuing or would result from such release,
(iii) such Excluded Homeward Assets and, if applicable, the related deferred
servicing fees are necessary for Homeward to be in compliance with the minimum
tangible net worth restrictions of Fannie Mae, Freddie Mac or any state
regulatory agency with authority over Homeward and its Subsidiaries, as
applicable, on a pro forma basis after giving effect to the release of such
Excluded Homeward Assets and (iv) the Administrative Agent and Collateral Agent
shall have received an officer certificate certifying to the effect set forth in
clauses (i), (ii) and (iii) above, together with supporting documentation as
reasonably requested by the Administrative Agent or the Collateral Agent. The
updated version of Schedule 2.2 shall include information of the type
substantially similar to the information included on Schedule 2.2 on the date
hereof.

8

 

3.           Conditions. Sections 1 and 2 of this Amendment shall become
effective as of the Amendment No. 4 Effective Date when, and only when:

(a)           the Administrative Agent (or its counsel) shall have received from
the Required Lenders, the Borrower and the Loan Parties either (i) a counterpart
of this Amendment signed on behalf of such Person or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or pdf
transmission of a signed signature page of this Amendment) that such Person has
signed a counterpart of this Amendment;

(b)           the Administrative Agent shall have received a certificate of an
Authorized Officer of the Parent certifying that immediately before and after
giving effect to this Amendment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties (x) of
each Loan Party set forth in the Loan Documents and (y) in Section 4 of this
Amendment, in each case, are true and correct in all material respects as of the
Amendment No. 4 Effective Date (or in the case of Section 4.24 of the Credit
Agreement with respect to Schedules 1.01(e)(A) and 1.01(e)(B), as of the date of
the most recent delivery prior to the Amendment No. 4 Effective Date of updated
Schedules 1.01(e)(A) and 1.01(e)(B) pursuant to Section 5.01(m) of the Credit
Agreement); it being understood that, to the extent that any such representation
and warranty specifically refers to an earlier date, it shall be true and
correct in all material respects as of such earlier date and any such
representation and warranty that is qualified as to “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein);

(c)           the Borrower shall have paid to the Administrative Agent (x) all
fees in the amounts previously agreed in writing and in accordance with Section
6 below to be paid on the Amendment No. 4 Effective Date, including, without
limitation, the arrangement fee as separately agreed to between the Borrower and
Barclays Bank PLC, (y) all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation the fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent) incurred in connection with the preparation, execution and
delivery of this Amendment and (z) for the ratable account of each Consenting
Lender, an amount equal to 0.75% of the outstanding principal amount of such
Consenting Lender’s Loans on the Amendment No. 4 Effective Date (after giving
effect to the Voluntary Prepayment Reduction (as defined below)); and

9

 

(d)           the Borrower shall have taken all actions necessary pursuant to
Section 2.11 of the Credit Agreement to voluntary prepay the Loans outstanding
under the Credit Agreement on or prior to the Amendment No. 4 Effective Date in
an aggregate principal amount of $50,000,000, including, without limitation,
providing one Business Day’s written notice of prepayment to the Administrative
Agent (the “Voluntary Prepayment Reduction”).

The effectiveness of this Amendment (other than Sections 7, 8 and 9 hereof) is
conditioned upon the accuracy of the representations and warranties set forth in
Section 4 hereof.

4.           Representations and Warranties. In order to induce the Lenders
party hereto to enter into this Amendment, the Parent and each other Loan Party
hereby represents and warrants to the Administrative Agent and each Lender as
follows:

(a)           This Amendment has been duly authorized, executed and delivered by
the Loan Parties and constitutes the legal, valid and binding obligations of
each of the Loan Parties enforceable against each of the Loan Parties in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

(b)           On and as of the Amendment No. 4 Effective Date (before and after
giving effect to this Amendment), each of the representations and warranties
made by the Parent and any other Loan Party contained in Article IV of the
Credit Agreement and each other Loan Document is true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects on and as of the Amendment No. 4 Effective Date (before and after
giving effect to this Amendment), as if made on and as of such date and except
to the extent that such representations and warranties specifically relate to an
earlier date); and

(c)           No Default or Event of Default has occurred and is continuing.

5.            Credit Agreement. The Credit Agreement and the other Loan
Documents shall in all other respects remain in full force and effect, and no
amendment, consent, waiver, or other modification herein in respect of any term
or condition of any Loan Document shall be deemed to be an amendment, consent,
waiver, or other modification in respect of any other term or condition of any
Loan Document. Each Loan Party hereby expressly acknowledges the terms of this
Amendment and reaffirms, as of the date hereof, (i) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Amendment and the transactions contemplated hereby and (ii) its guarantee
of the Obligations under the Guaranty, as applicable, and its grant of Liens on
the Collateral to secure the Obligations pursuant to the Security Documents.

6.           Fees and Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment (including, without limitation, the
reasonable and documented fees and expenses of Cahill Gordon & Reindel LLP), if
any, in accordance with the terms of Section 10.02 of the Credit Agreement.

10

 

7.           Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or pdf or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

8.           Loan Document. This Amendment shall constitute a Loan Document for
all purposes under the Credit Agreement.

9.           Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

10.         Severability. Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

11.         Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[SIGNATURE PAGES FOLLOW]

11

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



  BARCLAYS BANK PLC,   as Administrative Agent and the Collateral Agent      
By:          /s/ Jeremy Hazan   Name: Jeremy Hazan   Title:  Managing Director

Signature Page to Amendment No. 4

 

ACKNOWLEDGED AND AGREED TO BY:         OCWEN LOAN SERVICING, LLC, as Borrower   
    By:          /s/ Michael R. Bourque, Jr.   Name: Michael R. Bourque, Jr.  
Title: Chief Financial Officer       OCWEN FINANCIAL CORPORATION, as Parent    
  By:          /s/ Michael R. Bourque, Jr.   Name: Michael R. Bourque, Jr.  
Title: Chief Financial Officer       SUBSIDIARY GUARANTORS:       OCWEN MORTGAGE
SERVICING, INC.       By:          /s/ Michael R. Bourque, Jr.   Name: Michael
R. Bourque, Jr.   Title: Chief Financial Officer       HOMEWARD RESIDENTIAL
HOLDINGS, INC.       By:          /s/ John V. Britti   Name: John V. Britti  
Title: Chief Financial Officer       HOMEWARD RESIDENTIAL, INC.       By:
         /s/ John V. Britti   Name: John V. Britti   Title: Chief Financial
Officer

Signature Page to Amendment No. 4